Exhibit 10.3

AMENDMENT TO MASTER LEASE AGREEMENT

THIS AMENDMENT TO MASTER LEASE AGREEMENT (this “Amendment”) is made and entered
into effective as of December 31, 2016 (the “Effective Date”), by and among
certain Affiliates of MPT OPERATING PARTNERSHIP, L.P., as further described on
the signature pages hereto (collectively, jointly and severally, “Lessor”), and
certain Affiliates of STEWARD HEALTH CARE SYSTEM LLC, a Delaware limited
liability company (“Steward”), as further described on the signature pages
hereto (collectively, jointly and severally, “Lessee”).

W I T N E S S E T H:

WHEREAS, Lessor and Lessee are parties to that certain Master Lease Agreement,
dated as of October 3, 2016 (the “Master Lease”), pursuant to which Lessor
leases to Lessee certain real property and improvements (including improvements
consisting of multiple healthcare facilities), as more particularly described in
the Master Lease; and

WHEREAS, the parties desire to amend and modify the Master Lease as hereinafter
provided.

NOW, THEREFORE, in consideration of mutual covenants, conditions and agreements
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, do hereby covenant and agree as follows:

1.    Capitalized Terms. Capitalized terms used and not otherwise defined in
this Amendment shall have the meanings ascribed thereto in the Master Lease.

2.    Amendments. Notwithstanding any provisions of the Master Lease to the
contrary, effective immediately, the parties hereby amend the Master Lease as
follows:

(a)    New Defined Terms. Article I is amended to add the following as new
defined terms and definitions under the Master Lease:

MPT Opco: MPT Sycamore Opco, LLC, a Delaware limited liability company.

Security Deposit: As defined in Section 9.3.

(b)    Restated Defined Term. Article I is amended to restate in its entirety
the following defined term and definition under the Master Lease:

Allocated Deposit: As defined in Section 9.3

(c)    Accounting Standards. Article II is amended to add a new final sentence
with the following text:

In the event that, prior to the expiration of the Fixed Term, Accounting
Standards Update, Leases (Topic 842), or any other accounting standard or
official pronouncement of United States generally accepted accounting



--------------------------------------------------------------------------------

principles is adopted, which causes this Lease not to be an operating lease as
defined in Accounting Standards Codification Topic 840, then Lessor and Lessee
shall discuss modifications to this Lease and potential alternative and
additional security arrangements under this Lease and the other Obligation
Documents.

(d)    Security Deposit.

(i)    New Section 9.3. Article IX is amended to add a new Section 9.3 with the
following text:

9.3    Security Deposit. With respect to each Property, Lessee shall deposit
with Lessor the amount in cash as described and allocated on Schedule 9.3 (each,
the “Allocated Deposit” and collectively, the “Security Deposit”). Lessee hereby
grants Lessor a security interest in and to the Security Deposit. The Allocated
Deposit for each Property shall be held by Lessor as security for the
performance by the applicable Facility Lessee of all obligations under this
Lease to be performed by such Facility Lessee with respect to the applicable
Property, and Lessee shall not be entitled to interest thereon unless required
by applicable law. Lessor shall not be required to segregate the Security
Deposit in a separate account and may commingle the Security Deposit with other
assets of Lessor or its Affiliates. The Security Deposit is not an advance
payment of rent or a measure of damages. Lessor may from time to time and
without prejudice to any other remedy provided in this Lease or by applicable
law, but subject to any applicable notice and cure periods, use all or a portion
of the Allocated Deposit to the extent necessary, with respect to the applicable
Property, to (i) satisfy past due Rent, or (ii) satisfy any other loss or damage
resulting from the applicable Facility Lessee’s breach of this Lease, including
such Facility Lessee’s failure to make any necessary or required repairs to the
applicable Property. In the event that Lessor uses or applies all or any portion
of the Allocated Deposit for a given Property pursuant to this Section 9.3,
Lessee shall deposit with Lessor an amount sufficient to replenish the Allocated
Deposit to its original amount within thirty (30) days following receipt of
written demand from Lessor. Lessor shall return any unapplied portion of the
Security Deposit to Lessee within forty-five (45) days after the latest to occur
of: (a) the full and final payment of Rent, and all other amounts and
obligations due hereunder; and (b) the expiration or termination of this Lease.

(ii)    New Schedule 9.3. A new “Schedule 9.3” is added to the Master Lease
entitled “Security Deposit” in the form attached as Schedule 9.3 to this
Amendment.

(e)    Insurance Proceeds. Section 14.1 is amended and restated in its entirety
as follows:

14.1    Insurance Proceeds. Except for the proceeds from Lessee’s business
interruption insurance policy which shall be paid to Lessee so long as Lessee
continues to pay Rent to Lessor in accordance with the terms of this Lease, all
proceeds payable by reason of any loss or damage to the Leased Property, or

 

2



--------------------------------------------------------------------------------

any portion thereof, and insured under any policy of insurance required by
Article XIII shall be paid to Lessor and held by Lessor in trust (subject to the
provisions of Section 14.7) and shall be made available for reconstruction or
repair, as the case may be, of any damage to or destruction of the Leased
Property, or any portion thereof, and shall be paid out by Lessor from time to
time for the reasonable cost of such reconstruction or repair. Any excess
proceeds of insurance remaining after the completion of the restoration or
reconstruction of the Leased Property, or any portion thereof (or in the event
neither Lessor nor Lessee is required or elects to repair and restore), all such
insurance proceeds shall be retained by Lessor, free and clear of trust, upon
completion of any such repair and restoration except as otherwise specifically
provided below in this Article XIV. All salvage resulting from any risk covered
by insurance shall belong to Lessor and any salvage relating to Capital
Additions paid for by Lessee as described in Section 10.2 or to Lessee’s
Personal Property shall belong to Lessee.

(f)    Events of Default.

(i)    Section 16.1(h) is amended and restated in its entirety as follows:

(h)    if a “Major Event of Default” shall occur under and as defined in the
Mortgage Loan Agreement or a monetary default shall occur under any other
Obligation Document (other than this Lease) which is not waived in writing or
cured within the cure period as provided therein; or

(ii)    Section 16.1(i) is amended and restated in its entirety as follows:

(i)    if (A) any monetary default or monetary event of default occurs with
respect to any Material Obligation of any Facility Lessee or Guarantor which is
not waived in writing or cured within the applicable notice and cure period
provided by the document evidencing the Material Obligation or (B) any default
or event of default occurs with respect to any financial covenant described in
Section 6.12 of the ABL Credit Agreement which is not waived in writing or cured
within the applicable notice and cure period provided under the ABL Credit
Agreement; or

3.    Representations and Warranties. Each of the parties to this Amendment
hereby represent and warrant to the other parties to this Amendment that (a) the
execution and delivery of this Amendment and the obligations created hereby have
been duly authorized by all necessary proceedings on its part, (b) it has full
legal right, power and authority to enter into this Amendment and to incur the
obligations provided for herein, (c) this Amendment constitutes its valid and
legally binding obligation, enforceable against it in accordance with its terms,
subject to bankruptcy, insolvency, reorganization, and similar laws affecting
the enforcement of creditor’s rights or contractual obligations generally and,
as to enforcement, to general principles of equity, regardless of whether
applied in a proceeding at law or in equity; and (d) no approval or consent of
any foreign, federal, state, county, local or other governmental or regulatory
body, and no approval or consent of any other person is required in connection
with its execution and delivery of this Amendment or its consummation and
performance of the transactions contemplated hereby.

 

 

3



--------------------------------------------------------------------------------

4.    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

5.    Ratification. Except as expressly amended hereby, the parties hereby
confirm and ratify the Master Lease in all respects.

6.    Necessary Action. Each party shall perform any further acts and execute
and deliver any documents that may be reasonably necessary to carry out the
provisions of this Amendment.

7.    Joint Drafting. The parties hereto and their respective counsel have
participated in the drafting and redrafting of this Amendment and the general
rules of construction which would construe any provisions of this Amendment in
favor of or to the advantage of one party as opposed to the other as a result of
one party drafting this Amendment as opposed to the other or in resolving any
conflict or ambiguity in favor of one party as opposed to the other on the basis
of which party drafted this Amendment are hereby expressly waived by all parties
to this Amendment.

8.    Governing Law. This Amendment shall be governed by and construed in
accordance with the terms set forth in Section 40.12 of the Master Lease.

9.    Entire Agreement; Modification. This Amendment, including the exhibits
attached hereto, and other written agreements executed and delivered in
connection herewith by the parties, shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Amendment
is held to be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Amendment, unless the severance of such provision would be in opposition
to the parties’ intent with respect to such provision.

10.    Counterparts. This Amendment may be executed in multiple counterparts,
any one of which need not contain the signature of more than one party, but all
such counterparts taken together shall constitute one and the same instrument.

[Intentionally left blank.]

[Signatures appear on the following pages.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or caused their duly
authorized representatives to execute this Amendment effective as of the
Effective Date.

 

LESSOR: MPT OF BRIGHTON-STEWARD, LLC MPT OF BROCKTON-STEWARD, LLC MPT OF
TAUNTON-STEWARD, LLC MPT OF METHUEN-STEWARD, LLC MPT OF FALL RIVER-STEWARD, LLC
By:   MPT Operating Partnership, L.P. Its:   Sole Member of each
above-referenced entity By:  

/s/ R. Steven Hamner

Name:   R. Steven Hamner Its:   Executive Vice President and CFO

 

[Signature page 1 of 2 to Amendment to Master Lease]



--------------------------------------------------------------------------------

LESSEE: STEWARD HOLY FAMILY HOSPITAL, INC. MORTON HOSPITAL, A STEWARD FAMILY
HOSPITAL, INC. STEWARD GOOD SAMARITAN MEDICAL CENTER, INC. STEWARD ST. ANNE’S
HOSPITAL CORPORATION STEWARD ST. ELIZABETH’S MEDICAL CENTER OF BOSTON, INC.

 

By:  

/s/ Mark Rich

Name:  

Mark Rich

Title:  

Treasurer

 

[Signature page 2 of 2 to Amendment to Master Lease]



--------------------------------------------------------------------------------

Schedule 9.3

Security Deposit

The “Allocated Deposit” for each of the Properties are as follows:

 

Property

   Allocated Deposit  

Good Samaritan

   $ 1,668,627.32  

Holy Family (Hospital)

   $ 2,196,455.58  

Morton

   $ 1,498,360.82  

St. Anne’s

   $ 1,634,573.90  

St. Elizabeth

   $ 3,218,058.64  

 

Schedule 9.3